Citation Nr: 0510820	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for lentigo maligna, 
claimed as skin cancer, to include as secondary to exposure 
to Agent Orange.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, to include service in the Republic of Vietnam from 
January 1966 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That decision denied each of 
the claims as listed on the title page of this decision.  At 
the time of a March 2004 personal hearing before the 
undersigned Acting Veterans Law Judge, the issues of 
entitlement to service connection for a hiatal hernia, to 
include a gastrointestinal disorder, and entitlement to 
service connection for aneurysm were withdrawn.  These issues 
are no longer for adjudication by the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2004).

The claims of service connection for tinnitus, hearing loss, 
headaches, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's lentigo maligna (skin cancer) was not 
manifested in service; malignant skin tumors were not 
manifested in the first postservice year; and there is no 
competent evidence relating any current lentigo maligna (skin 
cancer) to service or to herbicide exposure therein.


CONCLUSION OF LAW

Service connection for lentigo maligna, claimed as skin 
cancer, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA 
notice letter must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that the VCAA notice letter was 
sent to the veteran in September 2002, prior to the denial of 
service connection for the claim on appeal in November 2002.  
Moreover, an additional VCAA notice letter was sent to the 
veteran in July 2003 and the August 2003 SOC specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been compliance with the assistance provisions 
set forth in the new law and regulation.  The record in this 
case includes service medical records, post service private 
medical records, and statements and testimony from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination as to the claim of 
service connection for lentigo maligna.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

The veteran contends that he incurred lentigo maligna, skin 
cancer, as a result of being exposed to Agent Orange while 
serving in Vietnam.  

Service medical records (including June 1965 induction 
examination and June 1967 separation examination) report no 
abnormalities of the skin.  

Post service private and VA treatment records dated from 1969 
to 2002 are of record.  They are negative for report of skin 
abnormalities until November 6, 2001.  At that time, the 
veteran was seen for a changing mole on his left temple.  
Lentigo maligna was diagnosed and it was excised in December 
2001.  There were no complications.  He was last seen in 
follow-up for this condition in March 2002, at which time it 
was noted that he would return in six months for a total body 
skin examination.  

Subsequently dated treatment records reflect treatment for 
other conditions.  

Laws and Regulations

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  Lentigo maligna is not an 
enumerated disorder.  38 C.F.R. § 3.309(e).

Certain chronic diseases (including malignant tumors) are 
presumed to have been incurred in service if they become 
manifested to a degree of 10 percent within one year of 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Analysis

Initially, as lentigo maligna is not a disorder enumerated in 
38 C.F.R. § 3.309(e), presumptive service connection for such 
disease based on exposure to Agent Orange in the Republic of 
Vietnam during the Vietnam era is not warranted.  Likewise, 
there is no competent evidence that malignant skin tumors 
were manifested in the first postservice year.  Consequently, 
presumptive service connection for skin cancer as a chronic 
disease is also not warranted

However, service connection must also be considered on a 
direct basis, i.e., it must also be determined if his claimed 
skin cancer disorder (lentigo maligna) may be directly 
related to his period of active duty.  Combee, supra.

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Lentigo maligna has been diagnosed.  The 
two additional requirements to be satisfied are:  Evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  As the veteran is shown to have served in 
Vietnam, his exposure to Agent Orange is not at issue.  
However, his service medical records are silent for skin 
complaints, abnormalities, or treatment.  The earliest 
competent (medical) evidence of skin cancer pathology is in 
2001.  There is no objective evidence of skin cancer prior to 
that time.  The Board notes that such a lapse of time between 
service separation (1967) and the earliest documentation of 
current disability (2001) is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  And while the veteran has 
asserted that his skin cancer resulted from exposure to Agent 
Orange, records from the time in question were reviewed, and 
are devoid of any medical opinion, relating the skin cancer 
to service or to Agent Orange exposure therein.

Without any competent evidence of lentigo maligna being 
present in service, malignant skin tumors being manifested in 
the first postservice year, or that there is a nexus between 
this condition and service or exposure to Agent Orange 
therein, service connection for the claimed disability is not 
warranted.  The veteran's own statements to the effect that 
he acquired skin cancer as a result of exposure to Agent 
Orange in service cannot by themselves establish that this is 
so.  As a layperson, he is not competent to opine regarding 
the etiology of a disease.  See Espiritu, supra. The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Service connection for lentigo maligna, claimed as skin 
cancer, as secondary to exposure to Agent Orange, is denied.  


REMAND

The veteran has made claims for entitlement to service 
connection for tinnitus, hearing loss, headaches, and PTSD.  
It is the Board's conclusion that additional development is 
necessary as to these claims.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

PTSD

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In this case, the evidence of record includes diagnoses of 
PTSD (although other psychiatric diagnoses are also of 
record) as well as a medical opinion relating PTSD to combat 
situations in Vietnam.

With respect to the crucial element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as a switchboard operator in Vietnam.  He submitted a 
statement in December 2002 listing inservice stressors and at 
the recent personal hearing, he described incidents during 
service where he was on guard duty and exposed to mortar 
attacks and having explosive device going off next to him.  
He described losing several friends to injuries that they 
incurred during service.  There is no official evidence 
indicating that he actually participated in combat, had a 
combat injury, or received a combat citation.

It does not appear that any attempts have been made to verify 
any of the veteran's stressors.  Following obtaining specific 
information from the veteran regarding his service stressors, 
attempts should be made to verify the reported stressors.  

Tinnitus, Hearing Loss, and Headaches

At the March 2004 personal hearing, the veteran testified 
that during service, he was exposed to mortar attacks, 
ammunition blowing up, and on more than one occasion, 
exposure to an explosive device going off next to him.  He 
asserts that this noise exposure resulted in his tinnitus, 
hearing loss, and headaches.  

Post service records include VA documents from 1974 which 
show that the veteran reported having headaches, hearing 
loss, and tinnitus.  A hearing loss was noted following 
audiometric evaluation.  Subsequently dated treatment records 
include additional references to ringing in the ears (see 
private record dated 1987) and report of migraines (VA 
records from 1999).  

The veteran's reported service stressors are the basis for 
his asserted noise exposure.  If the veteran's reported 
stressors are verified, he should be scheduled for VA 
examinations to include an opinion regarding the etiology of 
his tinnitus, hearing loss, and headaches.

To ensure full compliance with due process requirements, this 
case is REMANDED to the Veterans Benefits Administration 
(VBA) AMC for the following action:

1.  Ask the veteran to provide a detailed 
written account (including dates, 
locations, names of other persons 
involved, unit he was with, etc.) 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  Prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, together with the veteran's 
service personnel records, DD 214 form, 
and all other necessary documents should 
be sent to the USASCRUR.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  In this 
respect, they should be requested to 
provide the veteran's unit history 
records from the veteran's period of 
service in Vietnam from January 1966 to 
January 1967.

3.  If the veteran's stressors cannot be 
corroborate, inform the veteran of the 
results of the requests for information 
about the stressors.

4.  If any of the veteran's stressors are 
verified, schedule him for a VA 
psychiatric examination concerning his 
claim of service connection for PTSD.  
Specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and instruct 
the examiner that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examiner must specifically state whether 
the veteran has PTSD in accordance with 
the standards of DSM-IV.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed event(s) which are 
considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressor(s) are 
considered sufficient under the standards 
of DSM-IV.

5.  If the record demonstrates that the 
veteran was exposed to mortar attacks, 
enemy attacks, explosions, or any other 
acoustic trauma in service, schedule the 
veteran for appropriate VA examinations 
for the purpose of determining the 
etiology of the veteran's hearing loss, 
tinnitus, and chronic headaches.  Based 
on examination findings, historical 
records, and medical principles, the 
physicians should give a medical opinion, 
with full rationale, as to whether it is 
as likely as not (50-50 percent 
probability) that the veteran has hearing 
loss, tinnitus, and chronic headaches 
which are related to acoustic noise 
trauma in service.  

6.  The claims file must be made 
available to and reviewed by the 
examiners in connection with the 
examinations.  

7.  The veteran should be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2004).  

8.  Thereafter, review the appellant's 
claims for entitlement to service 
connection for tinnitus, hearing loss, 
headaches, and PTSD.  If any benefits 
sought on appeal remain denied, the 
appellant should be furnished a SSOC.  
The appellant should then be given the 
opportunity to respond thereto  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


